Case 8:17-cv-02422-JDW-CPT Document 123 Filed 02/21/19 Page 1 of 1 PagelD 2074

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DRAGON JADE INTERNATIONAL, LTD.,

Plaintiff/Counter-Defendant,
v. Case No: 8:17-ev-2422-T-27CPT
ULTROID, LLC, ULTROID
MARKETING DEVELOPMENT CORP.,
and ULTROID TECHNOLOGIES, INC.,

Defendants/Counter-Plaintiffs.
/

ORDER
BEFORE THE COURT is the parties’ Joint Proposed Amended Scheduling Order (Dkt.

122). Upon consideration, the Case Management and Scheduling Orders (Dkts. 14, 74) are amended

as follows:!
Dispositive/Daubert Motion Deadline June 13, 2019
Pretrial Conference September 12, 2019 at 10:30 A.M.
Trial Term September 30, 2019

sf
DONE AND ORDERED this 2 [ day of February, 2019.

O ete _
ES D. WHITTEMORE
ited States District Judge

 

Copies to: Counsel of record

 

' All other provisions of the Case Management and Scheduling Order shall remain in full force and effect.
And with respect to the other deadlines proposed by the parties, they should comply with the Federal Rules of Civil
Procedure and the Local Rules.
